                 Case 1:21-mj-30163-PTM ECF No. 1, PageID.1
                                             AUSA:             Filed 04/07/21 Telephone:
                                                      Roy R. Kranz             Page 1 of(989)
                                                                                          3 895-5712
AO 91 (Rev. ) Criminal Complaint            Officer:                  Phil Mata, BIA                Telephone: (989) 775-4700

                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                Eastern District of Michigan

United States of America
   v.
Jacob Allen Osawabine                                                       Case No.
                                                                                            1:21-mj-30163
                                                                                            Judge: Morris, Patricia T.
                                                                                             Filed: 04-07-2021 At 10:27 AM
                                                                                            CMP USA v. Jacob Allen Osawabine (krc)




                                                  CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

         On or about the date(s) of                     4/7/21                      in the county of             Isabella     in the
       Eastern            District of      Michigan         , the defendant(s) violated:
                  Code Section                                              Offense Description
18 U.S.C. § 1151                                       Defendant, an Indian, within Indian country, with malice aforethought did
18 U.S.C. § 1153                                       unlawfully kill James Osawabine by shooting him with a firearm.
18 U.S.C. § 1111(a)




         This criminal complaint is based on these facts:
See attached affidavit.




✔ Continued on the attached sheet.

                                                                                             Complainant’s signature

                                                                       Phil Mata, BIA
                                                                                              Printed name and title


Sworn to before me and signed in my presence,
and/or by reliable electronic means.
Date: 4/7/2021                                                                                  Judge’s signature

City and state: Bay City, Michigan                                     Patricia Morris, United States Magistrate Judge
                                                                                              Printed name and title
         Case 1:21-mj-30163-PTM ECF No. 1, PageID.2 Filed 04/07/21 Page 2 of 3




                  AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
                          FOR JACOB ALLEN OSAWABINE

I, Phil Mata, being duly sworn, depose and state:

   1. I am an officer with the Bureau of Indian Affairs and have been a law enforcement officer for

       over 21 years. During my career I have been involved in numerous investigations concerning

       assaults and murders. The following is based on a statement from witnesses and statements

       from other law enforcement officers and individuals.

   2. The information included in this affidavit is provided for the limited purpose of establishing

       probable cause that Jacob Allen Osawabine committed the offense of Murder in the 2nd

       Degree on or about April 7, 2021, in violation of 18 U.S.C. §1111(a) and therefore it does not

       contain all of the facts known to me. Additionally, unless otherwise noted, wherever in this

       affidavit I assert that an individual made a statement, that statement is described in substance

       herein and is not intended to be a verbatim recitation of such statement.

   3. On or about April 7, 2021, Jacob Allen Osawabine, an Indian, called the Saginaw Chippewa

       Tribal Police dispatch to tell them that he had shot his father, James Gordon Osawabine Sr.,

       also an Indian, at 7183 Bellevue Drive, Mt. Pleasant, Michigan. Affiant knows this address to

       be on the Isabella Reservation in Indian country.

   4. Upon arrival at 7183 Bellevue Drive, officers observed James Gordon Osawabine Sr. lying

       face up on the floor near the front door. He appeared to have suffered a gunshot wound to

       the head and was bleeding.

   5. Officers provided medical aid to James while other officers performed a protective sweep of

       the residence to determine whether any other occupants were injured and to ensure officer

       safety.


                                                                                                       1
        Case 1:21-mj-30163-PTM ECF No. 1, PageID.3 Filed 04/07/21 Page 3 of 3




   6. During the protective sweep of the residence, officers observed a long gun in the kitchen and

       a handgun with boxes of ammunition located in an upstairs bedroom.

   7. JACOB was taken into custody and transported to the Saginaw Chippewa Tribal Police

       Department. At the department he was provided State/Federal Miranda warnings and his

       tribal rights, all of which he waived and agreed to speak with investigators. JACOB

       indicated that he was home with his father when his father left to get cigarettes and a beer.

       Shortly after his father left, JACOB heard the front door open. Believing that someone was

       breaking in, JACOB grabbed his .38 revolver and fired a warning shot down the stairwell

       from the upstairs. He then went down the stairs and fired a second shot toward the door.

       After firing the second shot JACOB indicated that he realized he had shot his father. JACOB

       then contacted Tribal Dispatch to report the shooting.

   8. James Gordon Osawabine Sr. was pronounced deceased by an emergency room physician at

       0050 hrs. on April 7, 2021.

   9. Based on the above-described information, there is probable cause to believe that on or about

       April 7, 2021, Jacob Allen Osawabine committed murder in the second degree, in violation

       of 18 U.S.C. § 1111(a).


                                                             __________________________
                                                             Phil Mata
                                                             BIA

Sworn to before me and signed in my presence
and/or by reliable electronic means.

_____________________________
HON. PATRICIA MORRIS
United States Magistrate Judge



                                                                                                       2
